Citation Nr: 1434133	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service connected right patellofemoral syndrome.

2.  Entitlement to a disability evaluation in excess of 10 percent for service connected left patellofemoral syndrome.  

3.  Entitlement to a disability evaluation in excess of 20 percent for service connected varicose veins of the left lower extremity.

4.  Entitlement to a disability evaluation in excess of 10 percent for service connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Philadelphia, Pennsylvania.  Jurisdiction is currently with the RO in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 Travel Board hearing, and a transcript of this hearing is of record.  

The issues of entitlement to a disability evaluation in excess of 20 percent for service connected varicose veins of the left lower extremity and entitlement to a disability evaluation in excess of 10 percent for service connected bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claim for entitlement to a disability evaluation in excess of 10 percent for service connected right patellofemoral syndrome is requested.

2.  On June 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claim for entitlement to a disability evaluation in excess of 10 percent for service connected left patellofemoral syndrome is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a disability evaluation in excess of 10 percent for service-connected right patellofemoral syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of a disability evaluation in excess of 10 percent for service-connected left patellofemoral syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of the issues of entitlement to a disability evaluation in excess of 10 percent for service connected right patellofemoral syndrome and entitlement to a disability evaluation in excess of 10 percent for service connected left patellofemoral syndrome and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The issue of entitlement to a disability evaluation in excess of 10 percent for service-connected right patellofemoral syndrome is dismissed.

The issue of entitlement to a disability evaluation in excess of 10 percent for service-connected left patellofemoral syndrome is dismissed.  


REMAND

The Veteran is seeking entitlement to higher disability evaluations for his service connected varicose veins of the left lower extremity and bilateral pes planus.  

The Veteran was last afforded a VA examination of his pes planus in October 2008 and of his left leg in July 2011.  At his June 2014 Travel Board hearing, the Veteran testified that both of these conditions have worsened since his last VA examinations.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded new VA examination of his left leg varicose veins and bilateral pes planus.  

On remand, the RO should also associate all of the Veteran's VA outpatient treatment records through the present with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his left lower extremity varicose veins to determine the extent of his disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claims folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his bilateral pes planus to determine the extent of his disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


